Citation Nr: 1641783	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to an initial compensable rating for left knee osteochondritis dessicans (left knee disability).

4.  Entitlement to a disability rating in excess of 20 percent for post-operative repair of right shoulder dislocation (right shoulder disability).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In the September 2016 Informal Hearing Presentation (IHP), the Veteran's representative argued that the appeal should be remanded for the issuance of an accurate supplemental statement of the case (SSOC), in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  The representative observed that VA's case management system, VACOLS, did not list the claim of entitlement to an increased rating for a right shoulder disability and instead listed a claim of entitlement to service connection for a left shoulder disability.  The Board finds that this was a typographical error on the part of VA.  Prior adjudicative actions by the RO, to include the most recent July 2012 statement of the case (SOC) included the correct claims.  The claim of entitlement to service connection for a left shoulder disability was not raised by the Veteran and is not on appeal.  Accordingly, the typographical error has been corrected in VACOLS.  Manlincon does not provide for a remand and readjudication of the appeal under these circumstances.  The Board will proceed with the adjudication of this appeal. 

The Board will grant the request to reopen a claim of entitlement to service connection for a right knee disability and remand the claim to the agency of original jurisdiction (AOJ) for further development.  The increased rating claims pertaining to the right shoulder and left knee are also remanded to the AOJ.


FINDINGS OF FACT

1.  Service connection for a right knee disability was initially denied in a February 2005 rating decision on the basis that the Veteran's right knee disability was not related to active service.  The Veteran did not appeal this decision.  

2.  Evidence received since the February 2005 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a right knee disability.

3.  The Veteran's current osteoarthritis of the bilateral hips is not related to active service.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014);   38 C.F.R. §§ 20.302; 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.     § 3.156 (2015).

3.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard August 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examination in August 2011.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contains reasoned explanations.  Thus, VA's duty to assist has been met.

II.  New and Material Evidence

Service connection for a right knee disability was denied in a February 2005 rating decision on the basis that it was not related to active service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Since the prior denial, the Veteran submitted August 2011 statements from family members who implied that the Veteran's right knee disability is related to the parachute jumps he completed in service.  As this evidence was not previously of record, it is new.  As this evidence relates the Veteran's current right knee disability to his active service, it is also material.  The Board notes that for the purposes of evaluating this request to reopen a previously denied claim, the credibility of the evidence was presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the February 2005 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a right knee disability is warranted.  

III.  Service Connection for a Bilateral Hip Disability

The Veteran seeks service connection for a bilateral hip disability.  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

An August 2011 VA examination report shows that the Veteran has a current diagnosis of osteoarthritis of the bilateral hips.  Thus, the Veteran has a current disability, and the first element of service connection is met.

The record contains minimal evidence pertaining to the etiology of this disability.  The Veteran's service treatment records contain no pertinent symptoms, treatment, or diagnoses.  Post-service treatment records do not show that the Veteran has received treatment for this disability.  During the August 2011 VA examination, the Veteran reported that the disability could be due to military service, but this statement was without specificity; he simply stated that it may be due to "all those years [in] [service.]"  The August 2011 VA examiner determined that the disability was less likely than not incurred in or related to the Veteran's active service.  The examiner reasoned that (1) the Veteran's service treatment records were silent regarding any injury to the hip/thigh structure; (2) the Veteran could not recall a hip injury during military service; (3) the Veteran's body mass index (BMI) was greater than 30 percent, making him more prone to arthritis; (4) the Veteran's advanced age made him more prone to arthritis; and (5) there was no evidence to support that military service was the etiology of this disability, rather it appeared that his advanced age and body stature contributed to the onset of the disability.

The Board finds that the Veteran is not competent to relate the etiology of his osteoarthritis of the bilateral hips as he does not possess the requisite medical training or expertise to make such a medically complex determination and it is not otherwise a readily observable finding.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's lay etiological statements are given no weight in this evaluation.  

The etiological opinion of the August 2011 examiner is considered competent and the Board finds it to be persuasive.  The examiner did review the entire claims file and had the opportunity to examine the Veteran in person, to include performing an imaging study that identified and confirmed the diagnosis of the disability.  The examiner also considered the Veteran's allegations and his past medical history.  The Board finds that this etiological opinion weighs against the Veteran's claim; it is the only competent etiological evidence of record.  Accordingly, the Board finds that the evidence of record weighs against a nexus between the Veteran's current osteoarthritis bilateral hips and his active military service.

The Board has also considered whether other regulatory provisions pertaining to service connection could ease the Veteran's evidentiary burden or otherwise assist in substantiating this claim.  The Board notes that the Veteran did serve a temporary duty assignment in the Republic of Vietnam, however he has made no allegations, and the record does not support, that he sustained a hip injury in combat.  Thus, the provision of 38 C.F.R. § 3.304(d) pertaining to combat veterans is not for application.  The Board also finds that there is no evidence that the Veteran's disability became manifest to a degree of 10 percent or more within a year of separation of service; thus, while the Veteran's disability qualifies as a "chronic" disability under 38 C.F.R. § 3.309(a), it does not meet the requirements of 38 C.F.R. § 3.307(a)(3), and therefore presumptive service connection for a chronic disease is not warranted.  In a similar vein, the Board notes that the related provision of 38 C.F.R. § 3.303(b) for a continuity of symptomatology of "chronic" disabilities is not applicable because there is no competent evidence that the Veteran's disability manifest in service.  The Veteran has not alleged that his osteoarthritis bilateral hips may be associated or aggravated by another service-connected disability, and therefore evaluation of service connection based on a secondary theory of entitlement is not warranted.  See 38 C.F.R. § 3.310.  Lastly, while the Veteran did have service in the Republic of Vietnam and is presumed to have been exposed to herbicides, his osteoarthritis bilateral hips is not a disability that VA has found to be associated with herbicide exposure and, thus, presumptive service connection pursuant to 38 C.F.R. § 3.309(e) is not warranted.  The Board also notes that the Veteran has not otherwise alleged that his osteoarthritis bilateral hips may be associated with herbicide exposure.

In summary, the evidence of record weighs against a finding of a nexus between the Veteran's osteoarthritis bilateral hips and his active military service.  There is no doubt to be resolved; the Board finds that no such nexus exists.  38 U.S.C.A.           § 5107(b); 38 C.F.R. §§ 3.102, 3.303.  All three elements of service connection have not been met.  Service connection for osteoarthritis bilateral hips is not warranted.


ORDER

The claim of service connection for a right knee disability is reopened; to this limited extent only, the appeal is granted.

Service connection for a bilateral hip disability is denied.


REMAND

The Board finds that further development of the remaining claims on appeal is required before they may be decided.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.                38 U.S.C.A. § 5103A(c).

Right Knee Disability

Above, the Board reopened the Veteran's claim of entitlement to service connection for a right knee disability based upon lay statements provided by his family members that this disability is related to parachute jumps he completed during active service.  The Board observes that in a September 2015 Report of General Information, the Veteran also alleged that his right knee disability was secondary to his service-connected left knee disability.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to consider these theories of entitlement.  Such an examination should be scheduled on remand.

Left Knee Disability

The Veteran seeks a compensable evaluation for his left knee disability.  The Veteran's left knee was last examined in an August 2011 VA examination and since that time the Veteran's VA treatment records show that the knee has sustained further injury and may have worsened.  See January 2015 outpatient note.  Moreover, the Veteran has continued to receive knee injections to help alleviate the pain.  Accordingly, the Board finds that a new VA examination is warranted to determine the present nature and severity of this disability.

Right Shoulder Disability

The Veteran seeks an increased evaluation for his right shoulder disability.  The Board notes that this disability was last evaluated in an August 2011 VA examination, and that the Veteran has complained that it has worsened over time.  Moreover, the Board notes that new, pertinent VA treatment records were associated with the claims file after the issuance of the most recent July 2012 statement of the case (SOC) and the Veteran did not waive initial consideration of the evidence by the RO.  See 38 C.F.R. § 20.1304(c).  Accordingly, on remand, the Veteran should be scheduled for new VA examination to determine the current nature and severity of his right shoulder disability and his claim should be readjudicated to afford due process.

Accordingly, these claims are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was incurred during or is otherwise related to his active military service.

In answering this question, the examiner should consider the Veteran's allegations of falling on the knee during service, cutting his knee during service, and that he engaged in parachute jumps during service.

The examiner is also asked to answer whether it is at least as likely as not that the Veteran's right knee disability was proximately caused or aggravated by his service-connected left knee disability.

In answering this question, the examiner should note that two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then to the extent possible the examiner should establish a baseline level of severity of the right knee prior to being aggravated by the left knee disability.

A complete rationale must be provided for all opinions.  The rationale should consider and discuss the pertinent evidence of record, to include lay statements provided by the Veteran and his family.  If an opinion cannot be provided without resorting to mere speculation, then a clear explanation should be provided as to why that is so.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left knee and right shoulder disabilities (joints.)  The entire claims file must be reviewed in conjunction with the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must report all symptomatology related to the Veteran's left knee and right shoulder.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  The examiner should indicate if there is evidence of pain on each type of motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination report should include an opinion as to whether the Veteran experiences functional loss due to pain, weakness, weakened movement, excess fatigability, and incoordination beyond that represented by the objective range of motion measurements found on examination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

A complete rationale must be provided for all opinions expressed.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


